Citation Nr: 1705856	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  10-11 052	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as due to in-service herbicide agent exposure, or as secondary to service-connected coronary artery disease and/or service-connected anxiety disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1966 to March 1970, from April 1982 to June 1982, and from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Charleston, South Carolina.  The Veteran's claims file is currently under the jurisdiction of the RO in Houston, Texas.

This case was previously before the Board in October 2014, March 2015, and November 2015.  At those times, the Board remanded the case for additional development.  

A claim for service connection for ischemic heart disease, other than coronary artery disease, was raised by the Veteran in a November 2011 statement.  A March 2015 Board remand referred the issue to the Agency of Original Jurisdiction (AOJ), but the record does not indicate that the claim has been developed.  Therefore, the Board does not have jurisdiction over it, and the issue of entitlement to service connection for ischemic heart disease, other than coronary artery disease, is again referred to the AOJ for appropriate action.  38 C.F.R.  § 19.9(b) (2016).
 
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In October 2014, the Board remanded the Veteran's case for additional development, to include a VA medical examination.  The Board's remand requested, in part, that the examiner (1) state whether it is at least as likely as not that the Veteran's hypertension is related to his military service, including herbicide agent exposure therein and (2) state whether the Veteran's hypertension was caused by or permanently aggravated by his service-connected anxiety disorder.

The Veteran was provided a VA medical examination in December 2014.  In determining whether the Veteran's hypertension is directly related to his service, the December 2014 examiner stated the condition was "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  Concerning rationale for the opinion, the examiner stated that all available documentation was reviewed "but none was found to support diagnosis or treatment for hypertension that occurred during the service."  
   
The December 2014 opinion does not provide sufficient information for the Board to consider the Veteran's claim on a direct-incurrence basis.  An adequate examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The December 2014 report contains a clear conclusion that the Veteran's hypertension is less likely than not directly caused by service, and supporting data that he was not diagnosed or treated for hypertension during service, but does not provide a reasoned medical explanation demonstrating why the lack of diagnosis or treatment in service support the conclusion.  Therefore, the December 2014 examination opinion is inadequate.  

Relating to the Veteran's claim for secondary service connection, the December 2014 VA examiner opined that the condition claimed was "less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition."  Concerning rationale for the opinion, the examiner noted that no medical literature was located to support the Veteran's claim that anxiety or stress causes long term effects on hypertension.  The examiner also provided four studies to support the opinion.  

Further, the December 2014 VA examiner did not address whether the Veteran's hypertension was permanently aggravated by his service-connected anxiety disorder.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 449 (1995); see also 38 C.F.R. § 3.310 (2016).  With regard to the issue of aggravation, the Court observed that the language "not due to," "not caused by," or "not related to" a service connected disability is insufficient to address the question of aggravation under § 3.310 (b).  Allen, 7 Vet. App. at 449.  Since the examiner merely stated the Veteran's hypertension was less likely than not "due to or the result of the Veteran's service connected condition" the Board finds that the VA examiner's opinion relating to secondary service connection as to service-connected anxiety disorder is not adequate and did not accomplish the Board's remand directive.  See Barr, 21 Vet. App. at 312; Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, an addendum opinion is required.    

In August 2015, pursuant to the March 2015 Board remand, an addendum opinion was provided to address whether the Veteran's hypertension was related to herbicide agent exposure during active service.  In August 2015, the VA examiner stated the Veteran's hypertension was less likely than not related to herbicide agent exposure during his active service in Vietnam.  As rationale, the examiner stated "hypertension is not listed as a medical condition related to herbicide exposure."  The Board finds that both the August 2015 VA examiner's opinion relating to direct-incurrence service connection is also inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Concerning the August 2015 VA examiner's opinion relating to the Veteran's presumed exposure to an herbicide agent, the fact that service connection is not available on a presumptive basis because the diagnosed condition is not on the presumptive list does not preclude a Veteran from establishing direct service connection, with proof of actual or direct causation.  Polovick v. Shinseki, 23 Vet. App. 48, 52-53 (2009).  Congress authorized the Secretary to "prescribe regulations providing that a presumption of service connection is warranted for [a] disease' when a positive statistical association exists between Agent Orange exposure and the occurrence of [the] disease in humans." Polovick, 23 Vet. App. at 53 (quoting 38 U.S.C. § 1116 (b) (1)).  However, in claims involving direct service connection based on herbicide agent exposure, other factors may affect the analysis, such as "whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner."  Id.  

In formulating an opinion, it appears that the VA examiner relied on the Institute of Medicine of the National Academy of Sciences (NAS) report to provide a negative linkage opinion.  VA uses the NAS report to establish which diseases should be presumptively service connected.  38 U.S.C. § 1116 (2) ("In making determinations for the purpose of his subsection, the Secretary shall take into account...reports received...from the National Academy of Sciences"), (3); see Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11, 12 (1991); 58 Fed. Reg. 29, 107, 29, 108 (May 19, 1993)."

As the Court held in Polovick: "To [deny] service connection...on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is not presumptive service connection."  23 Vet. App. at 55.  Accordingly, on remand an additional opinion is required that takes into account the Veteran's personal circumstances and/or how the recognized risk factor(s) apply in his case.        

The Board notes that an April 2016 VA examination addressed secondary service connection as to coronary artery disease, to include opinions as to whether hypertension is proximately due to, or chronically aggravated by, service-connected coronary artery disease.

Accordingly, the case is REMANDED for the following action:

1.  Request that an appropriately qualified examiner, other than the VA examiner who provided the December 2014 and August 2015 opinions, provide an addendum opinion concerning the nature and etiology of the Veteran's hypertension.  The claims folder must be made available to the examiner and the examiner must indicate that a review was completed.  Following review of the claims folder address the following:

a. Express an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the Veteran's hypertension is etiologically related to, or otherwise caused by, active service, to specifically include his presumed exposure to Agent Orange based on his Vietnam service.

The examiner must take into account the Veteran's personal circumstances and how the recognized risk factor(s) apply in his particular case.  The physician may not rely solely on the fact that the Veteran's hypertension is not on the presumptive list of diseases associated with herbicide agent exposure.  

b. Express an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the Veteran's hypertension was proximately due to the service-connected anxiety disorder.

c. Express an opinion as to whether it is as least as likely as not (50 percent probability or higher) that the Veteran's hypertension was aggravated by the service-connected anxiety disorder.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for the opinions rendered.

2. After the above development has been completed, readjudicate the issues on appeal.  If any benefit sought remains denied, furnish the Veteran a Supplemental Statement of the Case and an appropriate amount of time for response.  Thereafter, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




